In an action by a wife for a judicial separation, the plaintiff appeals from an order of the Supreme Court, Nassau County, dated April 20, 1961, which granted her motion for alimony pendente lite of $200 a week and for a counsel fee of $1,500, to the extent of directing the defendant to pay her $30 a week for the support of the children and referring to the trial court the question of alimony pendente lite and the question of the counsel fee. Order affirmed, without costs. The action should be placed on the calendar for an early trial. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.